Citation Nr: 0732843	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  07-01 052	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUE

Propriety of the reduction in evaluation of the service-
connected bilateral hearing loss from 20 percent to 10 
percent, effective July 12, 2006.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESSES AT HEARING ON APPEAL

The veteran and his stepson




ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1947 to 
January 1950, from May 1950 to May 1954, and from June 1954 
to January 1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 RO rating decision.

The veteran testified before the undersigned Acting Veterans 
Law Judge (AVLJ) in a videoconference hearing from the RO in 
August 2007.  The Board notes that during that hearing the 
veteran withdrew his appeal on the issue of entitlement to 
separate 10 percent ratings for the service-connected 
bilateral tinnitus, as reflected in the hearing transcript.

In August 2007 the undersigned AVLJ granted the motion of the 
representative for advancement of the appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107(a) (West 2002 & Supp. 
2007) and 38 C.F.R. § 20.900(c) (2007).  

In September 2007 the Board remanded the issue identified on 
the title page to the RO, based on a finding that the RO had 
not provided adequate pre-reduction notice under the 
provisions of 38 C.F.R. § 3.105(e).  The Board's action also 
restored the veteran's 20 percent rating until such time as 
adequate notice under 38 C.F.R. § 3.105(e) had been 
accomplished.

In a separate action, the Board has found that its September 
2007 action pertaining to the reduction in evaluation of 
bilateral hearing loss was based on an error of law, and such 
action was vacated to enable the Board to adjudicate the 
merits of the issue on appeal as reflected below.  

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.   The most recent audiological evaluation of record, 
performed on July 12, 2006, showed the veteran's service-
connected hearing loss to be manifested by a Level IV hearing 
loss in the right ear and a Level V hearing loss in the left 
ear.


CONCLUSION OF LAW

The criteria for the assignment of a rating higher than 10 
percent for the service-connected hearing loss from July 12, 
2006 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.85 
including Tables VI, VII and Diagnostic Code 6100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate both claims on 
appeal has been accomplished.  

In December 2005 the RO sent the veteran a letter advising 
him that to show entitlement for increased compensation for 
hearing loss the evidence must show that the disability had 
increased in severity.  The veteran had an opportunity to 
respond prior to the issuance of the rating decision in 
August 2006.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased evaluation, and that he has 
been afforded ample opportunity to submit such information 
and evidence.  

The Board also finds that the letter cited above satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The December 2005 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
agency (including military, VA, and Social Security records) 
and that VA would make reasonable efforts to obtain records 
on the veteran's behalf from non-Federal entities (including 
private hospitals, state and local governments, and 
employers) if provided appropriate authorization to do so.  

The December 2005 letter specifically advised the veteran, 
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating action on appeal.  

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and 
readjudicated during the pendancy of the appeal.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded opportunity to submit such information and/or 
evidence before the file was forwarded to the Board for 
appellate review.  

Neither in response to the document cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.

Hence, the Board finds that any arguable failure on VA's part 
in not completely fulfilling the VCAA notice requirements 
prior to the RO's initial adjudication of the claim is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating code.  
The Board finds that this was accomplished in the SOC of 
December 2006; this suffices for Dingess.  

The Dingess decision also held that VA must notify a claimant 
regarding the assignment of effective dates for disability 
ratings.  This was done in a March 2006 letter from the RO.   
Hence, there is no possibility of prejudice under the notice 
requirements of Dingess as regards a claim for increased 
rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and extensive post-
service VA and private medical records have been associated 
with the claims file.  

Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having additional 
records that should be obtained before the claim is 
adjudicated.  

The veteran was afforded a hearing before the Board in which 
he presented oral testimony in support of his claim.  

The veteran has also been afforded appropriate VA medical 
examinations in support of his claims.  The veteran asserted 
during his hearing in August 2007 that his hearing loss had 
become worse since the most recent VA audiological evaluation 
in July 2006, and the Board has considered whether the case 
should be remanded for a new audiological evaluation.

When a veteran claims that his condition is worse than when 
originally rated, and when the available evidence is too old 
for an evaluation of the claimant's current condition, VA's 
duty to assist includes providing him with a new examination.  
Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. 
Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  In this case, the July 2006 
audiological evaluation was one month prior to the rating 
decision on appeal, so it was in fact reasonably 
contemporaneous to the RO's decision on appeal.

Further, the issue that has been presented to the Board is 
whether the rating was properly reduced from 20 percent to 10 
percent effective in July 2006.  Current evaluation of the 
disability would not be relevant to resolution of that issue.  
Remands that would only result in imposing additional burdens 
on VA, with no benefit flowing to the claimant, are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim herein decided.  


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Hearing loss is rated under the criteria of 38 C.F.R. § 4.85, 
DC 6100.  Evaluations of defective hearing are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1993).  

Hearing impairment is determined by averaging the hearing 
impairment at each of the four designated frequencies (1000, 
2000, 3000, and 4000 Hertz).  This results in a Puretone 
Threshold Average for each ear.  

The Puretone Threshold Average is charted, in conjunction 
with the Speech Discrimination Percentage for that ear, in 
Table VI of 38 C.F.R. § 4.85.  This results in a score, 
expressed as a Roman numeral, for each ear.  The Roman 
numeral scores for both ears are than charted in Table VII of 
38 C.F.R. § 4.85, and the intersection of the scores provides 
the percentage of disability.  


Table VI

NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON PURETONE 
THRESHOLD AVERAGE AND SPEECH DISCRIMINATION.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 



 Table VIa

NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ONLY ON 
PURETONE THRESHOLD AVERAGE.

0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX 
X
XI



Table VII

PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT
(Diagnostic Code 6100)

Poorer Ear

Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

Effective on June 10, 1999, there are two provisions for 
evaluating veterans with exceptional patterns of hearing 
impairment that cannot always be accurately assessed under 
the standards of 38 C.F.R. § 4.85 as discussed; these 
provisions apply when the puretone threshold at each of the 
four specified frequencies is 55 decibels or more, or when 
the puretone threshold is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86.  

As noted, the exceptional patterns do not apply; accordingly, 
hearing loss is rated by application of 38 C.F.R. § 4.85.  

A January 2005 rating decision increased the evaluation for 
BHL from 10 percent to 20 percent effective from July 1, 
2004.  The veteran filed his claim for increased rating in 
November 2005.

In July 2006 the veteran had a VA audiological evaluation in 
which his audiometer scores were as follows:  


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
50  
55  
70  
70
61
LEFT
N/A
50  
65  
70  
75  
65 

Speech recognition scores were 76 percent right ear and 74 
percent left ear.  The audiologist diagnosed mild-sloping-to-
severe/profound sensorineural hearing loss (SNHL) 
bilaterally.  

Charting the veteran's audiological scores against Table VI 
shows a Level IV hearing loss for the right ear and a Level V 
hearing loss for the left ear.   

Charting a Level IV hearing loss and a Level V hearing loss 
against Table VII results in a 10 percent rating.  

Thus, there is no basis for the assignment of a higher 
schedular rating in this case.  

In addition to the medical evidence, the Board has carefully 
considered the veteran's testimony.  The Board recognizes 
that the veteran feels himself to be entitled to a higher 
disability rating because he subjectively believes that his 
hearing is worse now than it was previously.  

However, this decline is not objectively corroborated by the 
VA audiology evaluations; in fact, the comparison of the 
evaluations in December 2004 (in which the veteran was shown 
to have a Level IV hearing loss in the right ear and a Level 
VII  hearing loss in the left ear) and July 2007 (in which he 
was shown to have a Level IV hearing loss in the right ear an 
a Level V hearing loss in the left ear) clearly demonstrates 
that his service-connected hearing loss had in fact improved 
under the criteria established by VA in its system for 
providing compensation benefit for hearing disability.  

In addition, giving full credence to the veteran's 
assertions, the Board finds no unusual or exception 
circumstances in this case for considering the assignment of 
a compensable rating on an extraschedular basis.   

The Board accordingly finds that the criteria for an 
evaluation in excess of 10 percent are not met, and that the 
evaluation was properly reduced from the previous 20 percent 
to the current 10 percent effective from July 12, 2006.  

In adjudicating this claim the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  

However, as the preponderance of the evidence is against the 
claim that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  


ORDER

Evaluation in excess of 10 percent for the service-connected 
bilateral hearing loss from July 12, 2006 is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


